Citation Nr: 1228070	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 for posttraumatic stress disorder (PTSD) from September 7, 2004 to January 21, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD from June 1, 2009 to June 7, 2010.

3.  Entitlement to a rating in excess of 70 percent for PTSD from September 1, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO, in pertinent part, granted service connection and assigned an initial 30 percent rating for PTSD, effective September 7, 2004.  The Veteran appealed the initial disability rating assigned.  The claims file was later transferred to the RO in Portland, Oregon.

In a July 2006 rating decision, the RO granted a higher, 50 percent rating for PTSD, effective September 7, 2004.  In an October 2009 rating decision, the RO granted a temporary total disability rating (100 percent) from January 22, 2009 to May 31, 2009, and a 50 percent rating from June 1, 2009.  See 38 C.F.R. § 4.29 (for hospitalization exceeding 21 days).  In May 2011, the RO granted a temporary total disability rating from June 8, 2010 to October 31, 2010, and a 70 percent rating from September 1, 2010.  Id.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for PTSD remains in appellate status and has been recharacterized as noted on the first page.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or, as in this case, reasonably raised by the record.  In a February 2012 rating decision, the RO denied entitlement to a TDIU.  Thus, the Board has expanded the issue of an increased rating for PTSD to include entitlement to a TDIU.

Finally, the Board notes that the Veteran requested additional compensation for his dependent spouse.  In May 2011, the Agency of Original Jurisdiction (AOJ) sent him a letter requesting additional information and that he complete a VA Form 21-686c; however, the Veteran did not respond.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action is warranted, even though such action will, regrettably, further delay an appellate decision on the claims.

A review of the record indicates that there is outstanding evidence that has not been associated with the claims file or the electric file on the Virtual VA system.

In the February 2012 rating decision in which the RO denied entitlement to a TDIU, the RO indicated that it had reviewed records from the Social Security Administration (SSA) that were received in May 2011.  These records are not associated with the Veteran's claims file or the Virtual VA e-folder.  A November 2011 VA treatment record indicates that the Veteran reported that he was in the process of filing for Social Security Disability benefits.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). 

Here, there is a reasonable possibility that the SSA disability determinations and records are relevant to the Veteran's pending claims and they should be obtained.  38 C.F.R. § 3.159(c)(2).

Next, the October 2009 and May 2011 rating decisions in which the RO granted temporary total ratings for periods of hospitalization exceeding 21 days also reference VA records that are not in the claims file or Virtual VA system.  These records include:

* A VA discharge summary from the Hudson Valley, NY VA Medical Center (VAMC) dated May 14, 2009.
* A VA emergency department note dated May 13, 2009.
* Bronx VAMC records dated from February 2009 to December 2009.
* Hudson Valley VAMC records dated from June 2010 to April 2010.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that Veteran's claims file was apparently lost and that a temporary file was created; however, efforts should be made to obtain copies of any outstanding VA treatment records including, but not limited to, the records listed above.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's current SSA records and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  If such a finding is made, document such finding in the claims file.

The Board notes that the RO referenced SSA records that were obtained in May 2011 that are not of record; however, the Veteran more recently indicated that he was in the process of filing for SSD benefits.  Therefore, an updated request for SSA records should be made.

2.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's psychiatric disorders including, but not limited to:

* A VA discharge summary from the Hudson Valley VAMC dated May 14, 2009.
* A VA emergency department note dated May 13, 2009.
* Bronx VAMC records dated from February 2009 to December 2009.
* Hudson Valley VAMC records dated from June 2010 to April 2010.
* Hudson Valley VAMC records dated from January 2012.
* Any other outstanding records from the Hudson Valley, Bronx, Lyons, and Roseburg VA Healthcare Systems.

All records/responses received should be associated with the claims file.  

3.  If upon completion of the above action and any other development deemed warranted any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


